DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/03/2021 has been entered. Applicant has amended claims 1, 3, 7-9, 15, 17, 21-23, 29-30, and 36-37. Claims 2, 4, 6, 10-11, 14, 16, 18, 20, 24-25, 28, 33, and 35 have been cancelled. Claims 1-37 are currently pending
Response to Arguments
Applicant’s arguments, see pages 12-31, filed 06/03/2021, with respect to claims 1-8, 15-22, 29, 31, and 33-37 have been fully considered and are persuasive.  The 35 USC 102(a)(2) rejection of claims 1-8, 15-22, and 29, 31, 33-37 has been withdrawn. 
Applicant’s arguments, see pages 12-31, filed 06/03/2021, with respect to claims 9-14, 23-28, 30 and 32 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 9-14, 23-28, 30 and 32 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5, 7-9, 12-13, 15, 17, 19, 21-23, 26-27, 29-32, 34, and 36-37 allowed.
The following is an examiner’s statement of reasons for allowance: 
Pennington generally teaches a skills competency tool provides a quick and efficient way to assess an organization's workforce capability maturity, and generate a workforce transformation roadmap. The skills competency tool provides a way to assess and recommend modifications to job and competency profiles defined by an organization. The skills competency tool assesses the competency level of each employee, and for each job and competency profile, 
Daly generally teaches enabling skill-based searching for jobs and/or job candidates. A number of profiles, resumes and/or other data records may be stored in association with a number of individuals, where each record may include information regarding skills and associated skill competency levels possessed by an individual. The records may be searched based on various criteria, such as by indicating a skill and associated minimum competency level desired of candidates.
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166